Citation Nr: 1521185	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  10-31 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) for the loss of use of the left hand, left arm, left foot, and/or left leg; and/or the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that in a September 2014 statement, the Veteran indicated he wanted a copy of his May 2014 VA examination report.  A copy of the report was sent to the Veteran in May 2015.

This case was previously before the Board in March 2014 and remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the mandates of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has decreased function in his left hand, left arm, left foot, and left leg, but the preponderance of the evidence is against a finding that the Veteran had no effective function remaining other than that which would be equally well served by an amputation stump with use of a suitable prosthetic appliance. 

2.  Resolving the benefit of the doubt in favor of the Veteran, the Veteran is in need of the regular aid and attendance of another person due to his service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for SMC based on loss of use of the left hand, left arm, left foot, or left leg are not met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 4.63 (2014). 

2.  The criteria for entitlement to special monthly compensation based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim.  Appropriate notice regarding special monthly compensation was provided in a February 2009 letter, prior to initial adjudication of the claim.  

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration records have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran appropriate VA examinations in July 2009 and May 2014.  The examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The Veteran has not reported receiving any recent treatment specifically for this condition  and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The May 2014 VA examination report is thorough and addressed the functional impairment of the Veteran's left hand, arm, foot and leg, as requested in the Board's March 2014 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The examinations in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).




II.  Legal Criteria and Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Special Monthly Compensation - Loss of Use

Special monthly compensation (SMC) is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of one hand or foot.  38 U.S.C.A. § 1114(k).

Loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand or of balance, propulsion, etc. in the case of the foot could be accomplished equally well by an amputation stump with prosthesis, for example, (a) extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more, will constitute loss of use of the hand or foot involved.  38 U.S.C.A. § 1114 (k); 38 C.F.R. § 3.350(a)(2).  Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 4.63 (a), (b).  

In this case, there is no question that the Veteran has significant problems with his extremities, and for that reason, he receives a series of significant schedular disability ratings.  However, the question in this case is whether the service connected disabilities are of such significance to cause "loss of use" of his left hand, arm, leg and foot.  It is important to remember that the term "loss of use" is a term of art and conveys a specific meaning for VA purposes.  

The Veteran is service-connected for status post anterior decompression of the nerve foramen on the left hand with post-operative right parametrial signs and sensory loss in the right hand, rated as 80 percent disabling; degenerative disease cervical vertebrae, post-operative, arthritis, left knee, degenerative arthritis, both feet, rated as 20 percent disabling; and he is rated as 10 percent disabling for right hernial nerve palsy.  The Veteran's combined rating is 90 percent.  He was granted entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) effective May 26, 1983.

A May 2008 VA treatment record reflects that the Veteran was seen for follow up for quadriplegia.  He had a chronic history of burning sensation in both arms with shooting pain.  He reported failing on therapy and medication.

A March 2009 record from Dr. K.P., M.D. reflects that the Veteran was doing quite well.  He only complained of feeling tired and cold.  The record noted the Veteran had "Neuropathy secondary to Agent Orange."  

The Veteran was afforded a VA examination in July 2009.  The VA examination report reflects that the Veteran reported having weakness and numbness of the left upper extremity.  He reported having an intermittent burning sensation in the left elbow, and more recently in the right elbow (for the last year).  The course since onset was stable and he had no current treatments for the left upper extremity disability.  In regard to the Veteran's claimed loss of use of the left leg, he reported that he had numbness of the left calf for the last 6 to 7 years.  He stated that he tended to drag the foot sometimes . He denied any problems with the right upper extremity.  There was no associated leg or low back pain and no history of trauma.  The course since onset was stable and there was no current treatment.

The VA examiner noted the Veteran was right handed.  On examination, the left upper extremity had decreased pain and light touch at C5, C6, C7 dermatome.  The left lower extremity had normal vibration,  pain sensation, and position sense.  Light touch sensation was decreased in the leg/foot.  

There was atrophy of the left shoulder girdle muscles deltoid, pectoralis major, supra and infraspinatus, biceps muscles.  The Veteran's gait was unsteady with a decrease in left arm swing.  He did not use an assistive device.  No left foot drop was observed.  The left upper extremity muscles had results of supraspinatus, 3-/5, deltoid 2/5, biceps 3/5, triceps 4/5, brachioradialis, 3+/5, wrist flexors, 4/5, wrist extensors 4/5, and hand grip and hand intrinsic muscles 4/5.  Manual muscle test in the right upper extremity and bilateral lower extremities was 5/5.  No clonus was noted.  

The VA examiner found the Veteran had nerve dysfunction and paralysis was present.  There was no neuritis.  The VA examiner found the conditions had a mild to moderate impact on the Veteran's ability to do chores, a mild impact on shopping, exercise, recreation, traveling, dressing, and grooming, a moderate to severe impact on sports, and no impact on feeding, bathing or toileting.  The Veteran needed assistance with the self-care activities.  

A March 2009 statement from the Veteran's spouse indicates that she has to help him button his shirts, as he has limited use of his left arm and hand.  She stated that she helps him put on and zip his trousers.  She ties his shoes.  Because of lack of balance of the left leg, she stated that the Veteran holds on to her for support.  

A June 2010 statement from M.B., MS, ARNP, NP-C, indicates that the Veteran is currently being treated for cervical myelopathy.  The Veteran was initially seen in January 2010 with complaints of weakness and ataxia.  Cervical MRI studies revealed severe spinal stenosis and he was myelopathic on physical exam.  He underwent a posterior cervical decompression and fusion in May 2010.  Since surgery, he remains at baseline and continue with a myelopathic gait.  She noted that the Veteran was dependent on a walker for mobilization.  His symptoms had not progressed, however, it was thought that the Veteran was disabled from the disease process.

The Veteran was afforded another VA examination in May 2014.  The Veteran reported that he still had numbness of both upper hands and the left arm and both feet, left more than right.  He stated that he had loss of balance and fell down a few times.  The VA examination report reflects the Veteran did not have constant or intermittent pain in the upper or lower extremities.  He did not have paresthesias and/or dysesthesias in the upper or lower extremities.  The Veteran had moderate numbness in the left upper extremity and mild numbness in the right upper, and left and right lower extremities.  Muscle strength testing results were 4/5 for left elbow flexion, left elbow extension, left wrist flexion, left wrist extension, and left grip.  The right upper extremity had 5/5.  Pinch in both hands was normal.  Knee extension, ankle plantar flexion and ankle dorsiflexion on the left side was 4/5 and on the right side 5/5.  The Veteran did not have muscle atrophy.  Deep tendon reflexes were normal in all extremities.  The Veteran had he examiner noticed he had decreased pin prick sensation in the left foot in comparison to the right foot.  The Veteran had a wide gait, which the examiner noted was a residual of spinal cord surgery.  The Veteran had mild incomplete paralysis of the left upper radicular group.  He had moderate incomplete paralysis of the left sciatic nerve.  The VA examination report reflects that the Veteran constantly used a walker, as a residual of spinal surgery.

The May 2014 VA examiner specifically found that due to peripheral nerve conditions, there was not functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The VA examiner found the conditions affected the Veteran's ability to work.  He would not be able to do jobs requiring find manipulation with fingers of both hands.  The Veteran was not able to lift any heavy objects more than 5 pounds above his head with his left arm.  The Veteran had difficulty with walking and standing due to weakness and numbness of the left leg and left foot.  The VA examiner also noted that it was difficult for the Veteran to dress and undress or take a bath without the help of another person.  The Veteran could go to the toilet and eat by himself.  The examiner noted that "Based on these criteria, [the Veteran ] would benefit from [aid and attendance] also."  In a September 2014 statement, the Veteran stated that he could not lift his left arm more than a few inches.

The Board finds that a preponderance of the evidence is against a finding that the Veteran is entitled to SMC for loss of use of the left hand, arm, foot or leg.  The evidence does not show that no effective function remains in the left hand, arm, foot or leg other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The May 2014 examiner specifically found that there was not functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  

Regarding the Veteran's left hand and arm symptoms, the July 2009 VA examination report indicated the Veteran had an intermittent burning sensation in his left elbow.  The July 2009 VA examination report further showed that the Veteran had left upper extremity muscles of 2/5 to 4/5.  The Veteran's spouse stated that she had to help the Veteran button his shirts as he had limited use of his left arm and hand.  The July 2009 VA examiner found the conditions had only a mild impact on shopping ,exercise, recreation, traveling, dressing and grooming.

In regard to the Veteran's left foot and leg symptoms, and numbness of the left calf.  He reported that he sometimes dragged his foot at the July 2009 VA examination.  The July 2009 VA examiner noted the Veteran had an unsteady gait but did not use an assistive device.  The June 2010 private opinion noted the Veteran had a myelopathic gait and was dependent on a walker for mobilization.  The May 2014 VA examination report also noted the Veteran used a walker and reported having balance problems.  

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The Board has considered the Veteran's assertion that he is unable to use his left hand, arm, foot and leg.  As a lay person, the Veteran is competent to report symptoms capable of lay observation and the Board finds the Veteran's statements to be generally credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the evidence does not show that the Veteran had loss of use of a hand, arm, foot or leg resulting in no function remaining other than that which would be equally well served by an amputation stump at the site of the election below elbow or knee with use of a suitable prosthetic appliance.  The Veteran is able to walk with a walker and perform functions such as feeding and toileting.  There is no evidence of ankylosis in the leg or upper extremities.  Accordingly, the Board finds that the Veteran does not meet the criteria for a finding of the loss of use of the left hand, arm, foot or leg due to his service-connected disabilities.  

Special Monthly Compensation- Aid and Attendance

The Veteran has asserted that he is unable to dress himself due to his service-connected disabilities.  For the reasons that follow, the Board finds that SMC based on the need for aid and attendance is warranted.

Special monthly compensation is also payable if, as the result of service-connected disability, the Veteran is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

The following will be accorded consideration in determining a need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be able to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, requiring care or assistance on a regular basis to protect the claimant from the disabling conditions enumerated in this paragraph.  The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance, will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a) (2014). 

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the Court of Appeals for Veterans Claims (Court) held that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco, 9 Vet. App. 222, 224.  The evidence must show that the claimant is so helpless as to need regular and attendance; constant need for aid and attendance is not required.  38 C.F.R. § 3.352(a). 

Although the Veteran initially filed a claim for entitlement to SMC for loss of use, the Veteran's claim was essentially a claim for SMC generally.  The RO provided the Veteran with notice of the issue of entitlement to SMC based on the need for aid and attendance in the February 2009 notice letter and addressed the issue in the July 2010 statement of the case.  

The July 2009 VA examiner noted that the Veteran needed assistance with self-care activities.  The examiner found the Veteran's conditions had a mild to moderate impact on the Veteran's ability to do chores, and a mild impact on shopping, exercise, recreation, traveling, dressing and grooming.  The March 2009 statement from the Veteran's spouse reflects that she helps him button his shirts, as he has limited use of his left arm and hand.  She stated that she helps him put on and zip his trousers and that the Veteran holds on to her for support due to his lack of balance.  The June 2010 statement from M.B. indicates the Veteran was dependent on a walker for mobilization.  The May 2014 VA examiner noted that it was difficult for the Veteran to dress and undress or take a bath without the help of another person.  The examiner noted that "Based on these criteria, [the Veteran] would benefit from [aid and attendance] also.  

Based on the foregoing findings, the Board concludes that the probative evidence of record meets or more nearly approximates the criteria for a grant of aid and attendance.  The evidence shows the Veteran requires personal assistance from others to get dressed and take a bath.  Giving the Veteran the benefit of the doubt, the Board finds that SMC is warranted due to the need for the regular aid and attendance of another person.  Accordingly, entitlement to SMC based on the need for aid and attendance is granted.


ORDER

Entitlement to SMC based on loss of use of the left hand, left arm, left foot, and/or left leg and/or aid and attendance is denied.

Entitlement to SMC based on the need for aid and attendance is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


